DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 6, filed 12/15/2020, with respect to the objections to claim 8 have been fully considered and are persuasive in view of the amendments to the claim.  The objections of claim 8 have been withdrawn. 
Regarding the rejection of claim 10 under 35 U.S.C. 112(a), however, the Examiner submits that the amendment to the claim introduces a new issue of new matter. See rejection below.
Applicant's arguments regarding the rejections of independent claims 1 and 8 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues, “None of the cited prior art reference teach or suggest these two additional combined limitations together” in reference to the added FFT unit and PLL, as well as their functions, to the independent claims (Remarks pg. 7). Although it is true that these limitations are not taught together, it was previously established in the non-final rejection mailed 10/14/2020 that Yasushi (US Patent 5241967) in view of Santostasi (US PGPUB 2017/0304587) teaches a PLL that controls the phase of the signal output from a band-pass filter (see Fig. 10 of Yasushi), and that Hardt (US PGPUB 2015/0342493) teaches the FFT unit and its functions as in claim 1 (see rejection of claims 11-14, previous non-final rejection, pg. 10, para. 36-38). Furthermore, Yashushi provides motivation for placing a FFT unit prior to the PLL, and thus providing the PLL controlling the phase of the output signal of the FFT (see rejection of claim 1 below for rationale, pg. 7, para. 20).
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allowing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, this argument is not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, the claim recites, “a memory for causing a computer to perform the head photic stimulation method according to claim 8”. At most, there is support for the memory storing the output of the second bandpass filter (Para. 47), storing a waveform that is effective with respect to a particular individual, and subsequent pulse signals may be generated from the waveform from the memory. There is also support for any of the outputs of the circuit illustrated in Fig. 1B being stored in the memory to simplify processing (Para. 64). As such, the memory is only taught is being used in data 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 9, the claims recite “a band-pass filter” and “a band-pass filter process”, respectively. It is unclear whether this BPF recitation refers back to the BPF disclosed in claims 1 and 8, respectively (e.g. claim 1, ll. 12) or another, undisclosed BPF. As such, the antecedent basis for this limitation is unclear. For examination purposes, this limitation has been interpreted as the BPF disclosed in claims 1 and 8, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al. (US Patent 5241967) (hereinafter Yasushi) in view of Santostasi et al. (US PGPUB 2017/0304587) (hereinafter Santostasi), further in view of Hardt (US PGPUB 2015/0342493).
Regarding claims 1 and 8, Yasushi discloses a head photic stimulation device and method (Abstract) comprising: a brain wave amplifier (Fig. 10, bio amp 3) which subjects a subject brain waves acquired using a brain wave sensor (Fig. 10, electrodes 1a and 1b; Abstract: “A physiological change in the body of a user such as a brain wave or EEG signal is detected”) to A/D conversion and amplification (Fig. 4, A/D converter 7; Fig. 10, bio amp 3); a control signal generation circuit (Fig. 10, phase lock signal generator 16) which, based on an output signal from the brain wave amplifier, generates a control signal for controlling LED driving (Abstract: “A frequency signal corresponding to a brain wave to be evoked is extracted by a bandpass filter from a signal which indicates the detected physiological change.  The frequency signal is then applied to a stimulus generator which converts the frequency signal to a stimulative signal such as a photic stimulus and feeds the stimulative signal back to the user's body”) and a light irradiation unit which is driven based on an output from the control signal generation circuit, st BPF 15 is synchronized with phase lock signal generator 16, i.e. the BPF is considered to be a pulse wave modulator; Col. 10, ll. 63-67: “a phase-locked loop (PLL) 20 for generating a square wave signal having the same frequency as that of an input signal applied from the first bandpass filter 15 to the PLL 20”); a phase locked loop (PLL) that controls the phase of the signal output from a bandpass filter (Fig. 10, PLL signal generator 16 receives signal from 1st BPF 1)
Yasushi does not disclose that a DSP controls the signal that has passed through the band-pass filter, or that the DSP unit has a feedback function for matching a phase of a PWM output for controlling the light irradiation output unit, in synchronism with the subject brain waves. Instead, Yasushi discloses an analog arrangement for performing these functions as shown in Fig. 10 with the phase lock signal generator 16. There is no disclosure that this signal generator is implemented on a DSP.
Santostasi, however, teaches a phase-locked loop to enhance slow wave sleep (Abstract) which provides a DSP (Fig. 3, PLL processor 330) that controls a signal that passed through a band-pass filter (Fig. 1, loop filter 130; Para. 66, second to last line: “the PLL 100 applies a band-pass filter to isolate the time evolution around a particular frequency”) and has a feedback function for matching a phase of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yasushi such that the phase lock signal generator 16 and other signal processing components of Fig. 10 are provided on a DSP as taught by Santostasi. Making this modification would be useful for providing a capability for EEG phase-tracking using an adaptive feedback algorithm to deliver tones in a particular phase (Para. 52, last sentence). Furthermore, one of ordinary skill in the art would recognize that such a modification would require the inclusion of an A/D converter in order to convert brain waves to digital signals, and thus allow the DSP introduced by this modification to read and manipulate the signals of the system of Fig. 10, as suggested by Yasushi (Col. 8, ll. 14-16: “The brain waves delivered to the filter frequency control circuit 6 are converted by the A/D converter 7 to digital signals which are then applied to the CPU 8”).
Yasushi in view of Santostasi does not teach the DSP unit includes a fast Fourier transform (FFT) unit that extracts a frequency of a maximum amplitude of a part of a theta-wave band and a part of an alpha-wave band, or that the PLL controls the phase of the signal output from the FFT unit. Yasushi does teach, however that a fast Fourier transform can be used to produce a brain wave frequency spectrum, wherein a desired brain wave frequency can be selected and set as a central frequency for a passband (Col. 7-8, ll. 65-2) of a switched capacitor filter, which is used as a band pass filter (Col. 7, ll. 47-48). As such, Yasushi motivates providing an FFT unit prior to the 1st BPF of Fig. 10, in order to produce a brain st BPF into the PLL signal generator. 
Additionally, Hardt teaches that fast fourier transforms with very fine frequency resolution give information on precisely which frequency within a band of interest (delta, theta, alpha, beta, or gamma) has the peak amplitude or peak energy at any given moment of time (Para. 3, last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yasushi in view of Santostasi such that the DSP unit includes: a fast Fourier transform (FFT) unit which extracts a frequency of a maximum amplitude of the part of the theta-wave band and the part of the alpha-wave band, and the phased lock loop (PLL) controlling the phase of the signal output from the FFT unit. Making this modification would be useful for giving information on precisely which frequency within a band of interest has the peak amplitude or peak energy at any given moment of time (Para. 3), thus permitting easy recognition of these specific sub-bands of the EEG and facilitating association of these recognitions with an often transient mental or subjective state accompanying them (Para. 4), as taught by Hardt. Making this modification would also be useful for producing a brain wave frequency spectrum so that a desired brain wave frequency can be selected and set as a central frequency of the 1st BPF of Yasushi, as evidenced above.
Regarding claims 2 and 9, modified Yasushi discloses that the DSP unit includes: a band-pass filter (BPF) which passes a frequency band including a part of a theta-wave band and a part of an alpha-wave band; a phase-locked loop (PLL) for detecting a phase of an output signal from the band-pass filter (Fig. 10, PLL 20). 
Yashushi does suggest, however, using bandpass filters to pass theta wave and alpha wave frequencies (Col. 10, ll. 51-63: “Each of the first and second bandpass filters 15, 17 serves to selectively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yasushi in view of Santostasi’s bandpass filter to pass a frequency band including a part of a theta-wave band and a part of an alpha-wave band since Yasushi suggests passing these specific frequencies to selectively evoke a desired EEG response, as evidenced above.
Regarding claim 3, modified Yasushi discloses that the frequency/phase control unit synchronizes an amplitude in alignment with a phase of input brain waves at the time of frequency switching (Col. 11, 33-36: “The square wave signal produced from the 90 phase shifter 21 has a constant level and is in phase with the alpha wave signal”).
Regarding claim 4, modified Yasushi discloses that the frequency/phase control unit, at the time of frequency switching, extends time until an output phase becomes zero and, after an interval, performs synchronization in alignment with a zero point of a phase of input brain waves (Fig. 10; Col. 11, ll. 27-36: “Because of the operation characteristic of the PLL 20, the wave signal issued… leads the input signal… by 90°. Thus, the square wave signal… is applied to the 90° phase shifter 21, so that the phase of the square wave signal is delayed 90° thereby… the square wave signal produced… is in phase with the alpha wave signal”).
Regarding claim 6, modified Yasushi discloses that the PLL includes: a phase comparator for comparing the phase of the input signal (Fig. 10, phase comparator 22); a loop filter (Fig. 10, low pass filter 24); and a VCO which receives an output of the loop filter as an input and feeds an output of the VCO back to the phase comparator (Fig. 10, VCO 25).
Regarding claim 7, modified Yasushi does not explicitly disclose that the PLL performs a switching interrupt (pause) at a timing t1, then, continues oscillation until a phase of the VCO reaches a 
Yasushi does disclose, however, that the phase-locking signal generator 16 matches the phase and frequency of the output signal for LED driving with that of the input brain wave signal (Fig. 10; Col. 11, ll. 17-36: “the 1/N frequency divider 23 issues a square wave signal having the same frequency as that of the alpha wave…Because of the operation characteristic of the PLL 20, the wave signal issued… leads the input signal… by 90°. Thus, the square wave signal… is applied to the 90° phase shifter 21, so that the phase of the square wave signal is delayed 90° thereby… the square wave signal produced… is in phase with the alpha wave signal”). 
The Examiner submits that this disclosure is equivalent to the disclosure of claim 7 since the output signal is phase matched with the input signal processed by the VCO (i.e. their phase with respect to each other is 0) and the frequencies of the output signal and input signal are the same (i.e. the output of the PLL is at a previous average frequency).
Regarding claim 10, modified Yashushi does not explicitly disclose a memory for causing a computer to perform the head photic stimulation. The Examiner submits that modified Yasushi inherently discloses a memory for causing a computer to perform the head photic stimulation according to claim 8 since such a memory would be required to store instructions to perform its intended functions.
Regarding claims 11-14, modified Yasushi discloses that the DSP unit includes: a frequency/phase control unit which controls the frequency and the phase of an input signal, and which performs a feedback to the PLL (Fig. 10, phase lock signal generator 16 with LPF 24, and phase shifter 21). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi in view of Santostasi in view of Hardt, further in view of Sing (US PGPUB 2009/0149770).
Regarding claim 5, modified Yashushi discloses that the FFT unit extracts, from the part of the theta-wave band and the part of the alpha-wave band, the frequency of the maximum amplitude of the brain waves in the bands using the band-pass filter and the FFT (see rejection of claim 1 above). Modified Yasushi does not disclose calculating a moving average to increase accuracy.
Sing, however, teaches normalizing amplitudes of EEG signals using a moving average to smooth the EEG data (Para. [0046], second sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yashushi in view of Santostasi and Hardt to calculate moving average in order to normalize amplitude of the EEG signals, smooth the data, and thereby increase accuracy, as suggested by Sing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, January 15, 2021